Per Curiam.
This is a proceeding by habeas corpus. It appears that the petitioner is charged with the crime of assault in the second degree. His bail bond was fixed in the sum of $5,000, which he alleges is an excessive and unreasonable amount, and that he is unable to give the same. The assault appears to have been made without provocation and was an atrocious one, and the person assaulted was and is severely injured. The maximum penalty for this offense is imprisonment in the penitentiary for a period of not more *530than ten years or by a fine of not more than $1,000, or by both. Rem. & Bal. Code, § 2414. In view of this punishment and of the atrocity of the offense, of which the court fixing the amount of the bail appears to have been advised, we are of the opinion that the bail is not so unreasonable or excessive in amount as to warrant a reduction.
The writ is therefore denied.